department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-6809-97 number release date uilc memorandum for attn from subject corpa corpb entityx date1 internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel field service cc dom fs stock_redemption this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend date2 date3 date4 date5 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii x m n p q r issues what legal theories if any should be developed to challenge the taxpayer s reporting of a transaction in which the taxpayer redeemed stock for less than its aggregate trading value assuming an economic_substance approach is viable what facts should be developed in connection with that argument conclusion sec_1 as discussed below we have considered various possible theories that could arguably override the nonrecognition provisions in this case ---------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ------------ see the response to issue below facts as of date1 corpb owned approximately x of the shares of corpa stock corpb was the largest shareholder of corpa and was represented on corpa s board_of directors roughly in proportion to its stock interest on date2 corpb redeemed m shares of its corpa stock using the redemption proceeds to finance another investment corpb retained n shares after this redemption at the time of the redemption the redeemed shares had an aggregate trading value of approximately dollar_figureaa in the redemption corpb received from corpa consideration valued at dollar_figurebb comprising a dollar_figurecc in cash b dollar_figuredd in short term corpa notes and c warrants valued at dollar_figureee corpa obtained the funds for the transaction from three sources dollar_figureff from operational cash_flow dollar_figurecc from entityx which used corpa shares to finance existing employees benefit programs and dollar_figuregg of equity securities as a result of its actions to raise the necessary capital corpa received a lower credit rating than it had previously held the warrants issued to corpb in the transaction provided it the option to reacquire the same number of shares ie m that it sold to corpa the warrants and corpb s retention of n of corpa common shares constituted the principal elements in the transaction because they purportedly allowed corpb to treat the redemption as a dividend and avoid paying capital_gains on the transaction the warrant certificates granted the holder the right to buy a specific number of shares of corpa common_stock at a stipulated price within a certain time period p shares for a r- day period ending on date3 at a price of dollar_figurehh per share q shares for a r-day period ending on date4 at a price of dollar_figureii per share and q shares for a r-day period ending on date5 at a price of dollar_figureii per share the warrants were subject_to various conditions including limitations on sales to parties other than corpa after redeeming corpb s shares at less than the aggregate trading price corpa subsequently sold a portion of the redeemed shares to investors at the prevailing trading price and transferred another block of the redeemed shares to a_trust to finance corpa s employee benefit programs as a result it has been suggested that corpa also received tax benefits in the form of avoided capital_gains on these dispositions of the redeemed shares issue taxpayer s reporting of the redemption law and analysis under i r c ' a a corporation does not recognize either gain_or_loss on a distribution with respect to its stock other than a complete_liquidation of its stock or rights to acquire its stock or property the only exception to this rule is for the distribution of appreciated_property under i r c ' b a corporation recognizes neither gain nor loss on the receipt of money or property in exchange for its own stock including treasury_stock i r c ' a similarly no gain_or_loss is recognized by a corporation with respect to any lapse or acquisition of an option to buy or sell its stock including treasury_stock in the instant case corpa distributed property and warrants valued at dollar_figurebb to corpb in redemption of m shares of corpa having an aggregate trading value of approximately dollar_figureaa under the rule_of sec_311 corpa would recognize no gain_or_loss on this redemption based on the facts presented sec_311 would not apply because corpa did not distribute any appreciated_property to corpb under sec_1032 it would similarly not recognize any gain on the subsequent resale of any of the redeemed shares or on the transfer of redeemed shares to finance employee benefit programs at the higher prevailing trading price you have requested our views on whether there are any legal theories under which corpa should recognize income or gain on either the redemption or the subsequent disposition of the redeemed shares notwithstanding the nonrecognition provisions of i r c a and a we have considered the possible theories discussed below our consideration is based on the information provided with your request and we understand that additional facts may be developed during the course of the audit for purposes of this memorandum we have assumed that corpb received the tax benefits discussed above but have not determined whether it was entitled to such benefits in addition we have assumed that corpb could have obtained more from third parties than the dollar_figurebb that corpa paid for the stock in the redemption a bargain redemption beconomic substance as a general_rule a taxpayer is entitled to minimize the amount of his taxes by any means that the law permits see 293_us_465 however this rule is not absolute and does not give effect to transactions that are motivated solely by tax savings and have no independent economic_substance see 364_us_361 acm partnership v commissioner tcmemo_1997_115 73_tcm_2189 aff d in part rev d in part 157_f3d_231 3d cir although the transaction at issue appears to be a redemption by corpa of stock from corpb for dollar_figurebb the fact as assumed that corpb could have obtained more than dollar_figurebb in a sale to third parties suggests the following possible recast to account for corpa s purported bargain redemption under this theory corpa would be viewed as paying corpb a redemption price equal to the amount that third parties would have paid and corpb would then be treated as remitting to corpa an amount equal to the difference between dollar_figurebb and the redemption payment as a fee for structuring the transaction to facilitate the tax savings or alternatively as corpa s share of the tax savings realized by corpb under this theory the payment from corpb would be treated as ordinary_income to corpa b adjustment under sec_482 as discussed in your request it is well established that sec_482 may override non- recognition treatment see 137_f2d_600 3d cir cert_denied 320_us_794 856_f2d_855 7th cir rooney v united_states 281_f2d_681 9th cir 281_f2d_7 4th cir 198_f2d_214 2d cir cert_denied 344_us_874 general electric co v united_states u s t c ct_cl 643_f2d_747 ct_cl bank of america v united_states u s t c n d cal 88_tc_252 although the amount that corpb could have obtained by selling its stock to third parties is a factual question that would need to be determined the maximum such amount appears to be dollar_figureaa the aggregate trading price at the time of the redemption 80_tc_34 aff d 756_f2d_1430 9th cir cert_denied 474_us_1055 aladdin industries inc v commissioner tcmemo_1981_245 see also revrul_80_198 1980_2_cb_113 revrul_77_83 1977_1_cb_139 g_c_m the regulations under sec_482 reaffirm this principle treas reg ' f iii in order to make an adjustment under sec_482 there are two prerequisites first corpa and corpb must be two organizations owned or controlled directly or indirectly by the same interests second a sec_482 allocation must be necessary in order to prevent evasion of taxes or clearly to reflect the income of either corpa or corpb under the regulations the element of common_control depends on a determination of whether there is aany kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised treas reg ' i the determination of common_control is based on all the facts and circumstances see 66_tc_373 aff d per curiam 598_f2d_1375 5th cir charles town inc v commissioner tcmemo_1966_15 aff d 372_f2d_415 4th cir cert_denied 389_us_841 453_f2d_1144 2d cir cert_denied 407_us_934 reh g denied 409_us_899 rev g 54_tc_912 598_f2d_1382 5th cir r t french co v commissione60_tc_836 under treas reg ' i a corporation can be acontrolled to where there is acontrol resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose the second prerequisite to application of sec_482 is that an allocation is needed to prevent evasion of taxes or clearly to reflect income under the regulations whether an allocation is needed to prevent evasion of taxes or clearly to reflect income depends generally on whether athe results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances arm s length result if these prerequisites are met an adjustment under sec_482 would be similar to the recast discussed above in particular the amount_paid by corpa for corpb s stock would be adjusted to reflect the amount third parties would have paid for the stock and corpb would make a corresponding payment to corpa as a service fee as compensation_for agreeing to structure the redemption to facilitate corpb s tax savings in our view it would be difficult to establish common_control in this matter there is no apparent basis for concluding that corpb controlled corpa regarding the price corpa paid to redeem its shares we have considered that control may be found to exist even where there is less than majority stock ownership as indicated by the cases cited above for example in charles town inc v commissioner supra control was held to exist even though controlling parties held only percent of a corporation s stock based on the existence of aactual and effective_control evidenced among other things by additional facts relating to intercorporate agreements and the actual exercise of effective_control of the business of the corporation yet in corpa s and corpb s_case there do not appear to be facts or circumstances present to suggest that corpb s x interest in corpa enabled corpb to control corpa with respect to the purported below market redemption price which benefitted corpa and not corpb nor do there appear to be facts or circumstances to suggest that corpa controlled corpb although corpa was represented on corpb s board and was able to redeem its shares at a bargain price it does not appear that corpa had any ownership_interest in corpb particularly problematic is the fact that corpb owned only a minority interest in corpa while not precluding a finding of common_control the existence of a large majority of non- overlapping shareholders would mean that the courts would practically require a persuasive showing of why the parties are commonly controlled or even so why the consideration they agreed to is not arm s length given the incentive of corpa to take into account the interests of its majority shareholders see eg brittingham supra r t french supra in brittingham the court stated that ait is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different individuals to constitute the same interests the court nevertheless found that a family relationship was not sufficient for a finding of control where one of the related individuals aowned no interest in one of the corporations and exercised no control_over the affairs of either corporation and where the other related individuals aalthough brothers each had his own family and each was financially independent of the other id pincite accord dallas ceramic co supra in r t french co the court found that where two commonly controlled corporations one percent owned and one percent owned by the same interests entered into an agreement the existence of a substantial minority interest in the second corporation operated effectively to prevent a transaction that was not at arm s length similarly in the instant case corpa was arguably under an obligation to the rest of its shareholders to pay the lowest price possible for the redemption these facts support the conclusion either that corpa and corpb were not commonly controlled or that any bargain price corpa was able to achieve for the benefit of those non- overlapping shareholders was by arm s length negotiation moreover it appears from the available facts that the price actually negotiated was the result of arm s length bargaining for these reasons we do not believe the available facts support the application of sec_482 in this case c clear_reflection_of_income under sec_446 i r c ' b provides in pertinent part that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income thus the commissioner has broad discretion to determine whether a taxpayer s method_of_accounting clearly reflects income and to require a taxpayer to change its method_of_accounting to a method that does clearly reflect income commissioner v thor power tool 432_us_522 291_us_193 882_f2d_820 3d cir 292_f2d_225 3d cir the term amethod of accounting is not defined in either the code or the regulations amethod of accounting has been defined as the particular means for determining when to recognize assets liabilities and items of income and expense consistently the underlying assumption of tax_accounting is that a method_of_accounting determines the time when an item_of_income or expense is to be recognized or reported for tax purposes stephen f gertzman federal tax_accounting in this case we would not be seeking a change in the taxpayer s overall_method_of_accounting but rather a change in the treatment of one item in numerous cases the courts have reiterated that for purposes of sec_446 the term method_of_accounting refers not only to the taxpayer's overall_method_of_accounting but also refers to the treatment of any material_item 891_f2d_1579 fed cir cert_denied 498_us_823 743_f2d_781 11th cir 513_f2d_391 d c cir 356_f2d_975 6th cir cert_denied 385_us_822 88_tc_1069 78_tc_705 40_tc_50 a change in the treatment of a material_item is a change in method_of_accounting treas reg e ii a and a 42_tc_386 53_tc_439 aff'd 443_f2d_965 6th cir in fact in 415_f2d_1341 7th cir the seventh circuit stated that a change in a single item is a change in method_of_accounting in this connection treas reg ' e ii provides aa change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deduction or a change in the treatment of a material_item used in the plan a material_item is any item which involves the proper time for the inclusion of an item or the taking of a deduction many courts have followed the language of the regulations that is concluding that a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction 396_f2d_552 5th cir 97_tc_120 93_tc_500 78_tc_705 in knight-ridder newspapers v united_states supra pincite citing to treas reg ' e ii the eleventh circuit said the essential characteristic of a material_item is that it determines the timing of income_or_deduction accordingly the courts have found the following to be changes in the treatment of a material_item change from reporting state property taxes on ratable method to lump sum method woodward iron co v united_states supra change from capitalizing assets to depreciating them 75_tc_497 change from deducting bonuses in the year authorized to the year received summit sheet metal co v commissioner t c m revaluation of opening and closing_inventory using new method wayne bolt nut co v commissioner supra 101_tc_1 and a change in how certain inventory_items classified hamilton industries v commissioner supra moreover courts have interpreted the clear_reflection_of_income standard to require that a taxpayer s method_of_accounting arepresent economic reality acm partnership supra t c m pincite citing prabel v commissioner supra f 2d pincite in prabel the third circuit sustained the commissioner s discretion under sec_446 to disallow an accrual_method taxpayer s accrual of interest deductions using the arule of 78s method_of_accounting for its long-term obligations because that method resulted in a distortion of the taxpayer s income f 2d pincite although sec_446 gives the commissioner the discretion to require a taxpayer to change from a method_of_accounting that does not clearly reflect income in this case we would be seeking to change how the transaction is taxed rather than the time for claiming either income or deductions while a change from treating an item as a capital_asset to treating it as an expense is a change in method_of_accounting that recharacterization involves a change in the timing for claiming the deduction here the recharacterization would not involve a change in timing but would turn what would ordinarily be a nonrecognition_transaction into a taxable_event for corpa that is not a recharacterization or change in a material_item within the confines of sec_446 for the foregoing reasons we do not think that an argument based on sec_446 would apply to this transaction case development hazards and other considerations as noted above we do not believe sec_482 or sec_446 would apply in this case nor do we believe the bargain redemption economic_substance theory discussed above would be a viable argument in litigation a we recognize that as a result of the expected tax savings corpb was no doubt willing to accept less than it could have obtained from third parties for its stock corpb sought to convert its investment in corpa stock into cash in order to make another investment under the date2 redemption corpb expected to have a substantially lower tax_liability than it would have had in any other transaction to convert its investment into cash although corpb may have received less from corpa in the redemption than it would have received if it sold the stock to third parties corpb likely viewed its net after-tax position as substantially better than it would have been if corpb had exchanged its stock at a higher price value entirely for cash in either a redemption by corpa or a sale to any other purchaser thus corpb was able to maximize the amount of cash available after taxes to use for its other investment in a sense however by taking a lower nominal price for its stock corpb effectively shared a portion of its expected tax savings with corpa on the other hand while corpb could probably have received a greater price for its stock on the open market only corpa was in a position to structure a transaction that would arguably give corpb the expected tax savings corpa had an obligation to the rest of its shareholders to pay the lowest price possible to redeem corpb s shares it was therefore in corpa's best interest to seek to realize for itself the maximum possible share of the tax savings expected by corpb in the transaction against this background we do not believe a court would find that corpa should be treated as receiving income in the redemption transaction as discussed above under the law and analysis section we considered recasting the transaction as a redemption at the price third parties would have paid and a payment of a fee equal to the difference between dollar_figurebb and the redemption price from corpb to corpa under that recast the fee would be ordinary_income to corpa based on the available facts however we believe that such a position would face overwhelming hazards we recognize that a transaction must have economic_substance in order to be taxed according to its form as held in acm partnership supra however the facts of this case are distinguishable from those in acm partnership and other aeconomic substance cases because the transaction between corpa and corpb actually resulted in the redemption the corpa stock held by corpb after the transaction corpb held only n shares of corpa instead of the ----------------- shares that it previously held as a result corpb was no longer able to elect ----- members of the corpa board_of directors and or otherwise influence the management of corpa in short the available facts strongly indicate that this was not a sham_transaction and was not consummated solely to obtain tax benefits that flow from the form but not the substance of the transaction we are fully aware that this transaction was controversial and we view it as abusive however we believe that the abuse principally lies with corpb s treatment of the redemption and we do not perceive corpa s treatment as involving any abuse the service has not previously treated an apparent sharing of tax benefits in an arm s length transaction as resulting in income to the party that receives the benefit of a better price because the other party will have certain legitimate tax savings on the transaction the service has considered taking such a position in other similar transactions where the parties have negotiated a price that admittedly takes into account the tax savings by one of the parties as a matter of policy however the service has rejected such a position to take such a position in this case would represent a radical departure from past practice and would have ramifications well beyond this case for the foregoing reasons we do not recommend pursuing this theory b on the sec_482 theory even if the common_control requirement were satisfied we believe that the facts do not support a conclusion that an allocation is needed to prevent evasion of taxes or clearly to reflect income under the regulations the question of whether an allocation is needed to prevent evasion of taxes or clearly to reflect income depends generally on whether athe results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances arm s length result treas reg ' b in our view corpa has a persuasive argument that the redemption price conformed to an arm's length result while it might be true that corpb could have received a better price for its shares on the open market that possibility does not mean that the redemption price corpb negotiated with corpa was not an arm s length price corpb could only qualify for the dividend received deduction through a redemption of shares by corpa the dollar value of the tax benefits associated with the dividend received deduction appears to have been more than sufficient to compensate corpb for the purported bargain_purchase price at which it allowed its shares to be redeemed as noted corpa was arguably under an obligation to the rest of its shareholders to exact the lowest price possible for the redemption it was therefore in corpa's best interest to seek to realize for itself the maximum possible share of the tax_benefit presumably claimed by corpb in the transaction by demanding to pay a lower price per share for the redeemed shares at arm's length parties may share the dollar value of tax or non-tax benefits to either resulting from a transaction based on the relative strengths of their competitive bargaining positions see treas reg ' d ii c location_savings from operation in a low-cost jurisdiction do not automatically belong to the low-cost operator but are divided depending on the relative competitive positions of buyers and sellers in each market see also 155_f3d_50 2d cir the fair_market_value of stock in a closely_held_corporation was appropriately adjusted under treas reg ' to reflect the potential tax on the built-in capital_gain of the building that was the sole asset of the corporation issue further factual development case development hazards and other considerations in light of our response to issue we have not identified any facts that need to be developed please call if you have any further questions by steven j hankin acting chief corporate branch cc assistant regional_counsel lc regional_counsel
